         Case 7:20-cv-09027-PMH Document 51 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCO JOSE ARTETA,
                           Plaintiff,                         ORDER TO SHOW CAUSE

                    -against-                                 20-CV-09027 (PMH)
WILLIAM BARR, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff brings this action pursuant to 8 U.S.C. § 1421(c) seeking review of a decision of

the United States Citizenship and Immigration Services which denied Plaintiff’s application for

naturalization. Plaintiff filed, on January 19, 2020, Affidavits of Service for all Defendants

indicating that the Defendants had been served. (Doc. 21 (William Barr (“Barr”)); Doc. 22 (Chad

Wolf (“Wolf”)); Doc. 23 (Kenneth T. Cuccinelli (“Cuccinelli”)); Doc. 24 (Joseph Edlow

(“Edlow”)); Doc. 25 (Susan Quintana (“Quintana”)). Thereafter, Plaintiff requested that the Clerk

of the Court issue certificates of default for all Defendants. The Clerk of Court issued a Certificate

of Default as to Barr (Doc.42), but otherwise did not issue certificates of default.

       It is hereby ORDERED that Plaintiffs show cause in writing on or before April 2, 2021 as

to why the Clerk of Court should issue Certificates of Default as to Defendants Wolf, Cuccinelli,

Edlow, and Quintana with specific reference to whether service of process was proper under

Federal Rule of Civil Procedure 4. Failure to comply with this Order may result in dismissal of

Plaintiff’s claims against Defendants Wolf, Cuccinelli, Edlow, and Quintana pursuant to Federal

Rule of Civil Procedure 41(b).
         Case 7:20-cv-09027-PMH Document 51 Filed 03/19/21 Page 2 of 2




                                       SO ORDERED:

Dated:   White Plains, New York
         March 19, 2021

                                      PHILIP M. HALPERN
                                      United States District Judge




                                       2
